USCA11 Case: 21-11920      Date Filed: 01/21/2022   Page: 1 of 4




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-11920
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
BRYANT KEITH BENTLEY,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
          D.C. Docket No. 8:97-cr-00014-RAL-TGW-2
                   ____________________
USCA11 Case: 21-11920         Date Filed: 01/21/2022      Page: 2 of 4




2                       Opinion of the Court                  21-11920


Before WILLIAM PRYOR, Chief Judge, LUCK and LAGOA, Cir-
cuit Judges.
PER CURIAM:
       Bryant Bentley, a federal prisoner, appeals pro se the denial
of his motion for compassionate release. 18 U.S.C. § 3582(c)(1)(A).
He argues that the district court abused its discretion by failing to
consider the statutory sentencing factors, id. § 3553(a), and by find-
ing that he failed to establish extraordinary and compelling reasons
for release. The government moves for summary affirmance and
for a stay of the briefing schedule because Bentley has not chal-
lenged the separate finding that he still poses a danger to the com-
munity. United States v. Giron, 15 F.4th 1343, 1347 (11th Cir. 2021).
We grant the motion for summary affirmance and deny as moot
the motion for a stay of the briefing schedule.
       Summary disposition is appropriate where “the position of
one of the parties is clearly right as a matter of law so that there can
be no substantial question as to the outcome of the case, or where,
as is more frequently the case, the appeal is frivolous.” Groendyke
Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).
       We review a denial of a prisoner’s motion for compassionate
release for abuse of discretion. United States v. Harris, 989 F.3d
908, 911 (11th Cir. 2021). A district court abuses its discretion if it
applies an incorrect legal standard, follows improper procedures in
making the determination, or makes clearly erroneous factual
USCA11 Case: 21-11920         Date Filed: 01/21/2022    Page: 3 of 4




21-11920               Opinion of the Court                         3

findings. United States v. Barrington, 648 F.3d 1178, 1194 (11th Cir.
2011).
       A district court has no inherent authority to modify a de-
fendant’s sentence and may do so “only when authorized by a stat-
ute or rule.” United States v. Puentes, 803 F.3d 597, 605–06 (11th
Cir. 2015). A district court may reduce a term of imprisonment,
under section 3582(c)(1)(A), “if (1) the § 3553(a) sentencing factors
favor doing so, (2) there are extraordinary and compelling reasons
for doing so, and . . . (3) doing so wouldn’t endanger any person or
the community within the meaning of § 1B1.13’s policy state-
ment.” United States v. Tinker, 14 F.4th 1234, 1237 (11th Cir. 2021)
(quotation marks omitted). The district court may consider these
factors in any order, and the absence of any of the three forecloses
a sentence reduction. See id. at 1237–38. And a district court need
not analyze the sentencing factors if it finds either that no extraor-
dinary and compelling reason exists or that the defendant is a dan-
ger to the community. Giron, 15 F.4th at 1347.
       To reverse an order that is based on multiple, independent
grounds, an appellant must convince us “that every stated ground
for the judgment against him is incorrect.” Sapuppo v. Allstate Flo-
ridian Ins. Co., 739 F.3d 678, 680 (11th Cir. 2014). “When an appel-
lant fails to challenge properly on appeal one of the grounds on
which the district court based its judgment, he is deemed to have
abandoned any challenge of that ground, and it follows that the
judgment is due to be affirmed.” Id.; United States v. Maher,
955 F.3d 880, 885 (11th Cir. 2020) (applying this principle in the
USCA11 Case: 21-11920        Date Filed: 01/21/2022     Page: 4 of 4




4                      Opinion of the Court                21-11920

criminal context). Pro se pleadings are liberally construed. Tannen-
baum v. United States, 148 F.3d 1262, 1263 (11th Cir. 1998).
        Construing Bentley’s brief liberally, he challenges, at most,
the finding that his medical conditions did not constitute extraordi-
nary and compelling circumstances and argues that the district
court failed to consider the statutory sentencing factors in its de-
nial. Tannenbaum, 148 F.3d at 1263. But he does not challenge the
finding that he still presented a danger to the community and, so,
has abandoned that argument. See Sapuppo, 739 F.3d at 680; Ma-
her, 955 F.3d at 885. Because Bentley has failed to challenge one of
the independent grounds on which the district court based its judg-
ment, we affirm and need not address his other arguments. See
Tinker, 14 F.4th at 1237; Sapuppo, 739 F.3d at 680; Maher, 955 F.3d
at 885.
       Accordingly, we GRANT the government’s motion for
summary affirmance and DENY AS MOOT its motion to stay the
briefing schedule. See Groendyke Transp., 406 F.2d at 1162.
      AFFIRMED.